Title: From Thomas Jefferson to Alexander Donald, [23 November 1791]
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Philadelphia [Nov. 23. 1791.]

I recieved duly with yo[ur favor Lackington’s ca]talogue, and now in consequence thereof[, seize a moment by] Mr. Morris to send you the inclosed [list, with a prayer that] you will send it to Lackington, re[ceive the books, and forward] them to me at this place. He will [pack them. The amount] would be about 12 guineas, were he to [have the whole un]sold. But it has usually happened, e[ven when I was at] Paris, that before his catalogue could [get to me, and my let]ter in answer to him, one half of what [I wanted would be] gone. Therefore I do not know what lesser [amount they] will come to; but whatever it is I will a[sk the favor of you] to pay it for me, and the moment I know [the sum I will] either replace it to Mr. Brown, or remit you [a bill at your] option.—You will be surprised to be told [that at the late] election of a Governor of Virginia, where the [candidates were] Colo. H. Lee, Colo. Harvie, Genl. Wood, that Mr. Ha[rvie had but] 20. odd votes, Wood 50. odd, and Colo. Lee a majority of the w[hole.] Mr. Harvie’s friends had believed there was not the leas[t doubt] of his election.—Our funds here are become stationary; [even] the scrip. Imagination is at work to create some new paper [to] indulge the gamblers with as long as it may last, and so from t[ime] to time to find some new aliment for that precious spirit.—[We] have had two succesful expeditions [against the Indians] this summer, in which they have lost [about 150. and we 4 or] 5. These have proved the superiority [of militia for Indian] expeditions.—Mr. Hammond has [arrived here, and pro]duced his credentials of Minister [plenipotentiary. A] minister in exchange will immed[iately be sent to] London.—I am with great & sincere [attachment] Your friend,

Th: Jefferson

 